Exhibit 99 (b) BALANCE SHEETS BOK FINANCIAL CORPORATION (In thousands) Period Ended June 30, March 31, June 30, (Unaudited) (Unaudited) (Unaudited) ASSETS Cash and due from banks Trading securities Funds sold and resell agreements Securities: Available for sale Investment Mortgage trading securities Total securities Residential mortgage loans held for sale Loans: Commercial Commercial real estate Residential mortgage Consumer Total loans Less reserve for loan losses Loans, net of reserve Premises and equipment, net Accrued revenue receivable Goodwill Intangible assets, net Mortgage servicing rights, net Real estate and other repossessed assets Bankers' acceptances Derivative contracts Cash surrender value of bank-owned life insurance Receivable on unsettled securities trades - - Other assets TOTAL ASSETS LIABILITIES AND EQUITY Deposits: Demand Interest-bearing transaction Savings Time Total deposits Funds purchased and repurchase agreements Other borrowings Subordinated debentures Accrued interest, taxes, and expense Bankers' acceptances Due on unsettled securities trades - Derivative contracts Other liabilities TOTAL LIABILITIES Shareholders' equity: Capital, surplus and retained earnings Accumulated other comprehensive income (loss) TOTAL SHAREHOLDERS' EQUITY Non-controlling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY AVERAGE BALANCE SHEETS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands) Quarter Ended June 30, March 31, December 31, September 30, June 30, ASSETS Trading securities $ Funds sold and resell agreements Securities: Available for sale Investment Mortgage trading securities Total securities Residential mortgage loans held for sale Loans: Commercial Commercial real estate Residential mortgage Consumer Total loans Less allowance for loan losses Total loans, net Total earning assets Cash and due from banks Cash surrender value of bank-owned life insurance Derivative contracts Other assets TOTAL ASSETS $ LIABILITIES AND EQUITY Deposits: Demand $ Interest-bearing transaction Savings Time Total deposits Funds purchased and repurchase agreements Other borrowings Subordinated debentures Derivative contracts Other liabilities TOTAL LIABILITIES Total equity TOTAL LIABILITIES AND EQUITY $ STATEMENTS OF EARNINGS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands, except per share data) Quarter Ended Six Months Ended June 30, June 30, Interest revenue Interest expense Net interest revenue Provision for credit losses Net interest revenue after provision for credit losses Other operating revenue Brokerage and trading revenue Transaction card revenue Trust fees and commissions Deposit service charges and fees Mortgage banking revenue Bank-owned life insurance Margin asset fees 69 68 Other revenue Total fees and commissions Gain (loss) on other assets Gain (loss) on derivatives, net Gain (loss) on securities, net Total other-than-temporary impairment losses Portion of loss recognized in other comprehensive income Net impairment losses recognized in earnings Total other operating revenue Other operating expense Personnel Business promotion Professional fees and services Net occupancy and equipment Insurance FDIC special assessment - - Data processing and communications Printing, postage and supplies Net (gains) losses and operating expenses of repossessed assets Amortization of intangible assets Mortgage banking costs Change in fair value of mortgage servicing rights Other expense Total other operating expense Net income before taxes Federal and state income taxes Net income Net income attributable to non-controlling interest Net income attributable to BOK Financial Corporation Average shares outstanding: Basic Diluted Net income per share: Basic Diluted FINANCIAL HIGHLIGHTS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands, except ratio and share data) Quarter Ended June 30, March 31, December 31, September 30, June 30, Capital: Period-end shareholders' equity $ Risk weighted assets $ Risk-based capital ratios: Tier 1 11.90% 11.45% 10.86% 10.56% 9.86% Total capital 15.38% 15.09% 14.43% 14.10% 13.34% Leverage ratio 8.57% 8.25% 8.05% 8.16% 7.97% Tangible common equity ratio (A) 8.88% 8.46% 7.99% 7.78% 7.55% Tier 1 common equity ratio (B) 11.77% 11.33% 10.75% 10.45% 9.77% Common stock: Book value per share $ Market value per share: High $ Low $ Cash dividends paid $ Dividend payout ratio 26.50% 27.11% 37.88% 32.14% 31.05% Shares outstanding, net Stock buy-back program: Shares repurchased - Amount $- $- $- $- $ - Average price per share $- $- $- $- $ - Performance ratios (quarter annualized): Return on average assets 1.09% 1.03% 0.72% 0.87% 0.91% Return on average equity 10.71% 10.61% 7.55% 9.41% 10.42% Net interest margin 3.63% 3.68% 3.64% 3.63% 3.55% Efficiency ratio 59.56% 59.11% 60.02% 58.09% 61.02% Other data: Gain (loss) on economic hedge of mortgage servicing rights $ Trust assets $ Mortgage servicing portfolio $ Mortgage loan fundings during the quarter $ Mortgage loan refinances to total fundings 34.00% 55.00% 47.00% 49.00% 71.00% Tax equivalent adjustment $ Unrealized gain (loss) on available for sale securities $ (A) Tangible common equity ratio is a non-GAAP measure. Reconciliation to a GAAP financial measure follows: Total shareholders' equity $ Less:intangible assets, net Tangible common equity $ Total assets $ Less:intangible assets, net $ Tangible common equity ratio 8.88% 8.46% 7.99% 7.78% 7.55% (B) Tier 1 common equity ratio is a non-GAAP measure. Reconciliation to a GAAP financial measure follows: Tier 1 capital $ Less:non-controlling interest Tier 1 common equity $ Risk weighted assets $ Tier 1 common equity ratio 11.77% 11.33% 10.75% 10.45% 9.77% QUARTERLY EARNINGS TRENDS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands, except ratio and per share data) Quarter Ended June 30, March 31, December 31, September 30, June 30, Interest revenue $ Interest expense Net interest revenue Provision for credit losses Net interest revenue after provision for credit losses Other operating revenue Brokerage and trading revenue Transaction card revenue Trust fees and commissions Deposit service charges and fees Mortgage banking revenue Bank-owned life insurance Margin asset fees 69 36 50 51 68 Other revenue Total fees and commissions Gain (loss) on other assets Gain (loss) on derivatives, net Gain (loss) on securities, net Total other-than-temporary impairment losses Portion of loss recognized in other comprehensive income Net impairment losses recognized in earnings Total other operating revenue Other operating expense Personnel Business promotion Professional fees and services Net occupancy and equipment Insurance FDIC special assessment - Data processing and communications Printing, postage and supplies Net (gains) losses and operating expenses of repossessed assets Amortization of intangible assets Mortgage banking costs Change in fair value of mortgage servicing rights Other expense Total other operating expense Net income before taxes Federal and state income taxes Net income Net income attributable to non-controlling interest 33 Net income attributable to BOK Financial Corporation $ Average shares outstanding: Basic Diluted Net income per share: Basic $ Diluted $ LOANS BY PRINCIPAL MARKET AREA - UNAUDITED BOK FINANCIAL CORPORATION (In thousands) Quarter Ended June 30, March 31, December 31, September 30, June 30, Oklahoma: Commercial $ Commercial real estate Residential mortgage Consumer Total Oklahoma Texas: Commercial Commercial real estate Residential mortgage Consumer Total Texas New Mexico: Commercial Commercial real estate Residential mortgage Consumer Total New Mexico Arkansas: Commercial Commercial real estate Residential mortgage Consumer Total Arkansas Colorado: Commercial Commercial real estate Residential mortgage Consumer Total Colorado Arizona: Commercial Commercial real estate Residential mortgage Consumer Total Arizona Kansas: Commercial Commercial real estate Residential mortgage Consumer Total Kansas TOTAL BOK FINANCIAL $ DEPOSITS BY PRINCIPAL MARKET AREA - UNAUDITED BOK FINANCIAL CORPORATION (In thousands) Quarter Ended June 30, March 31, December 31, September 30, June 30, Oklahoma: Demand $ Interest-bearing: Transaction Savings Time Total interest-bearing Total Oklahoma Texas: Demand Interest-bearing: Transaction Savings Time Total interest-bearing Total Texas New Mexico: Demand Interest-bearing: Transaction Savings Time Total interest-bearing Total New Mexico Arkansas: Demand Interest-bearing: Transaction Savings Time Total interest-bearing Total Arkansas Colorado: Demand Interest-bearing: Transaction Savings Time Total interest-bearing Total Colorado Arizona: Demand Interest-bearing: Transaction Savings Time Total interest-bearing Total Arizona Kansas / Missouri: Demand Interest-bearing: Transaction Savings 70 54 Time Total interest-bearing Total Kansas / Missouri TOTAL BOK FINANCIAL $ NET INTEREST MARGIN TREND - UNAUDITED BOK FINANCIAL CORPORATION Quarter Ended June 30, March 31, December 31, September 30, June 30, TAX-EQUIVALENT ASSETS YIELDS Trading securities 4.51% 4.53% 5.41% 4.72% 3.49% Funds sold and resell agreements 0.14% 0.10% 0.21% 0.11% 0.19% Securities: Taxable 3.56% 3.73% 3.83% 4.18% 4.50% Tax-exempt 4.89% 5.28% 5.16% 5.03% 5.69% Total securities 3.60% 3.78% 3.87% 4.21% 4.54% Residential mortgage loans held for sale 4.76% 5.16% 4.71% 4.94% 4.51% Loans 4.83% 4.81% 4.74% 4.67% 4.64% Less reserve for loan losses - Loans, net of reserve 4.97% 4.95% 4.86% 4.78% 4.75% Total tax-equivalent yield on earning assets 4.33% 4.41% 4.42% 4.54% 4.65% COST OF INTEREST-BEARING LIABILITIES Interest-bearing deposits: Interest-bearing transaction 0.49% 0.52% 0.57% 0.65% 0.78% Savings 0.40% 0.42% 0.47% 0.48% 0.25% Time 1.74% 1.86% 1.95% 2.20% 2.48% Total interest-bearing deposits 0.87% 0.94% 1.03% 1.23% 1.49% Funds purchased and repurchase agreements 0.36% 0.32% 0.30% 0.32% 0.35% Other borrowings 0.35% 0.29% 0.29% 0.38% 0.49% Subordinated debt 5.57% 5.66% 5.52% 5.53% 5.67% Total cost of interest-bearing liabilities 0.85% 0.87% 0.94% 1.09% 1.31% Tax-equivalent net interest revenue spread 3.48% 3.54% 3.48% 3.45% 3.34% Effect of noninterest-bearing funding sources and other 0.15% 0.14% 0.16% 0.18% 0.21% Tax-equivalent net interest margin 3.63% 3.68% 3.64% 3.63% 3.55% CREDIT QUALITY INDICATORS BOK FINANCIAL CORPORATION (In thousands, except ratios) Quarter Ended June 30, March 31, December 31, September 30, June 30, Nonperforming assets: Nonaccruing loans (B): Commercial $ Commercial real estate Residential mortgage Consumer Total nonaccruing loans $ Renegotiated loans (A) Real estate and other repossessed assets Total nonperforming assets $ Nonaccruing loans by principal market (B): Oklahoma $ Texas New Mexico Arkansas Colorado Arizona Kansas 61 65 Total nonaccruing loans $ Nonaccruing loans by loan portfolio sector (B): Commercial: Energy $ Manufacturing Wholesale / retail Agriculture 58 65 65 98 Services Healthcare Other Total commercial Commercial real estate: Land development and construction Retail Office Multifamily Industrial - Other commercial real estate Total commercial real estate Residential mortgage: Permanent mortgage Home equity Total residential mortgage Consumer Total nonaccruing loans $ Performing loans 90 days past due $ Gross charge-offs $ Recoveries Net charge-offs $ Provision for credit losses $ Reserve for loan losses to period end loans 2.75% 2.73% 2.59% 2.42% 2.18% Combined reserves for credit losses to period end loans 2.89% 2.86% 2.72% 2.52% 2.27% Nonperforming assets to period end loans and repossessed assets 4.19% 4.36% 4.24% 4.19% 3.67% Net charge-offs (annualized) to average loans 1.30% 1.23% 1.22% 1.21% 1.13% Reserve for loan losses to nonaccruing loans 93.68% 87.23% 86.07% 73.38% 74.59% Combined reserves for credit losses to nonaccruing loans 98.40% 91.42% 90.31% 76.51% 77.55% (A) includes residential mortgage loans guaranteed by $ agencies of the U.S. government.These loans have been modified to extend payment terms and/or reduce interest rates to current market. (B) includes loans subject to First United Bank sellers escrow $- $
